Citation Nr: 0034061	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  92-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1950 to 
September 1953. 

This matter arises out of a February 1991 rating action in 
which it was determined, among other things, that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for the residuals of a back 
injury.  The veteran perfected an appeal with respect to this 
decision, and after remanding the matter in June 1993, the 
Board of Veterans' Appeals (Board), in a July 1998 decision, 
denied the veteran's claim. 

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, (since March 1999, the U.S. 
Court of Appeals for Veterans Claims, hereinafter, Court).  
The Court, in an August 1999 memorandum decision, vacated the 
Board's decision, and remanded the matter for further 
proceedings.  Owing to procedural complications arising out 
of a separate appeal made by the veteran to the United States 
Court of Appeals for the Federal Circuit, (Federal Circuit), 
with respect to a second issue that had also been decided by 
the Board in its July 1998 decision, (more fully explained 
below), the Court did not issue its jurisdiction conferring 
mandate to the Board with respect to its August 1999 
decision, until March 2000.  Thereafter, the veteran sought, 
and was granted, three extensions of time within which to 
submit additional evidence in connection with his present 
claim.  In November 2000, the additional evidence that the 
veteran apparently sought to submit to the Board in this 
regard was received.  Subsequently, the case was forwarded to 
the undersigned for consideration.  

In addition to the foregoing, it must be noted that the 
Board's July 1998 decision also included the determination to 
deny the veteran's claim for service connection for a 
headache disability.  The veteran appealed that decision, as 
well as the decision not to reopen his claim for service 
connection for a back disability, to the Court.  As indicated 
above, the Court vacated and remanded the Board's decision 
with respect to the veteran's back disability, but it 
affirmed the Board's decision denying service connection for 
a headache disability.  The veteran appealed the Court's 
decision regarding his headache disability to the Federal 
Circuit.  In October 2000, the Federal Circuit issued its 
decision, and in that decision the Federal Circuit reversed 
in part, and vacated in part, the Veteran's Claims Court 
decision concerning the headache issue, and remanded the 
matter to the Court, for remand to the Board for 
adjudication.  

As it happens, the procedural steps necessary to transfer 
jurisdiction to the Board of the issue concerning service 
connection for a headache disability, have not yet taken 
place.  In view of that, the only issue over which the Board 
presently has jurisdiction is the claim to reopen.  That 
notwithstanding, in October 2000, the veteran's 
representative submitted a motion to the Board to stay 
further proceedings with respect to the claim to reopen and 
to consolidate that matter with the issue of service 
connection.  Noting that the two issues were unrelated, 
however, and mindful of its obligation under Pub. L. No. 103-
446, § 302, 108 Stat. 4645 (1994), to take such actions as 
may be necessary to provide for the expeditious treatment of 
any claim remanded by the Court, the Board denied that 
motion.  Therefore, the Board will now proceed at this time 
to address the only issue over which it currently has 
jurisdiction, the claim to reopen.  The matter concerning 
service connection for a headache disability will be the 
subject of a separate decision when the Board's jurisdiction 
over that matter is acquired. 


REMAND

In the August 1999 decision by the Court, referred to above, 
it was noted that the Board had relied upon the definition of 
new and material evidence set forth in the Court's decision 
in Colvin v. Derwinski, 1 Vet.App. 171 (1991) in making its 
determination.  The Court went on to observe that after the 
Board's decision had been rendered, that definition had been 
reversed on appeal to the United States Court of Appeals for 
the Federal Circuit, in Hodge V. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Therefore, the Court held it necessary to 
remand the veteran's appeal to the Board for its 
determination as to whether or not the evidence submitted by 
the veteran was new and material under the definition 
promulgated by the Federal Circuit.  

In its present review of the claims file, the Board notes 
that it may have been initially possible to address the 
veteran's claim under the definition of new and material 
evidence as set forth by the Federal Circuit, without first 
referring the matter back to the RO.  As was mentioned in the 
Introduction above, however, the veteran, through his 
representative, has since submitted additional evidence for 
consideration in this case.  Moreover, this evidence was 
received at the Board within the time limit set by the 
undersigned in response to the request for an extension of 
time made by the veteran's representative in October 2000.  
Therefore, it will be necessary to consider this evidence in 
rendering a final decision on this appeal.  As to the 
immediate disposition of this evidence, however, 38 C.F.R. 
§ 20.1304(c) requires that it be referred to the agency of 
original jurisdiction for review, unless this procedural 
right is waived.  The Board notes that in this regard the 
veteran's representative, in the cover letter accompanying 
this evidence, specifically stated that the veteran "does 
not waive consideration of these matters by the Regional 
Office."  Under these circumstances, it will be necessary to 
refer this evidence to the RO for its initial consideration 
prior to the Board entering its final determination.  

For the reasons set forth above, this case is remanded to the 
RO for the following:  

In the context of all the evidence received in 
connection with the present claim, the RO should 
review the evidence submitted by the veteran to the 
Board in November 2000 (a letter from John S. 
Thalgoot, M.D.), and enter its determination as to 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for a back disability.  In doing so, the 
RO should ensure that it applies the definition of 
new and material evidence as set forth in Hodge, 
supra.  Likewise, the RO should ensure that it has 
complied with any applicable requirements set out 
in the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), regarding notice and duty to assist 
claimants.  If the determination with respect to 
the issue on appeal remains adverse to the veteran, 
he and his representative should be provided a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



